Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
Applicant’s submission of the Terminal Disclaimer filed 2 June 2022 is acknowledged. The Information Disclosure Statement (IDS) filed 2 June 2022 has been entered. Applicant’s submission of a substitute specification in both marked-up and clean formats in compliance with 37 C.F.R. 1.52, 1.121(b)(3), and 1.125, filed 2 June 2022, is acknowledged. Applicant’s submission of the replacement drawings filed 2 June 2022 is acknowledged. Applicant’s amendment of the claims filed 2 June 2022 has been entered. Applicant’s remarks filed 2 June 2022 are acknowledged. 
Claims 1, 3-5, 7, 8, 11-25 and 27-44 are cancelled. Claims 59-62 have been added. Claims 2, 6, 9, 10, 26 and 45-62 are pending. Claim 26, which was previously withdrawn as being drawn to non-elected species, is rejoined herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant has filed the Terminal Disclaimer to overcome the nonstatutory double patenting rejection over the claims of U.S. Patent No. 11,090,361 B2. Applicant has amended independent claims 2 and 9 to limit the subject having a bone disease, thereby obviating the rejection under 35 U.S.C. 112(a), made of record. Applicant’s response and amendment of the claims filed 2 June 2022 have overcome all remaining grounds of objections and rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 13, 2022